Exhibit 10.10

CLARIFICATION AGREEMENT

CyberOptics Corporation, a Minnesota Corporation (the “Company”) and Daniel Good
(“Executive”) have previously entered into a Severance Pay Agreement dated May
1, 2010 (the “Agreement”) and wish to clarify the definition of “termination of
employment” for all purposes of such agreement. Accordingly, the Company and
Executive agree that, for all purposes of the Agreement, “termination” or
“termination of employment” shall mean a “separation from service” as that term
is defined in Section 409A of the internal revenue Code of 1986, as amended, and
the regulations thereunder.

The Company and Executive have executed this Clarification Agreement, as of
December 31, 2011.

 

CyberOptics Corporation   EXECUTIVE:             By  /s/ Kathleen P. Iverson  
/s/ Daniel Good     Its  Chief Executive Officer   Daniel Good              

 

 

 

 

 

 

 



 